DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is a domestic application, filed 30 Mar 2021; and claims benefit of provisional application 63/009,220, filed 13 Apr 2020.

Claims 21-47 are pending in the current application. Claims 43 and 45-47, drawn to non-elected inventions, are withdrawn. Claims 28, 33-37, and 40, drawn to non-elected species, are withdrawn. Claims 21-27, 29-32, 38-39, 41-42, and 44 are examined on the merits herein.

Election/Restrictions
Applicant’s election of Group I, claims 21-42 and 44, in the reply filed on 26 Jul 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.

Claims 43 and 45-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 Jul 2022.

Applicant’s election without traverse of species of formulation of example 1b) disclosed in claim 27 in the reply filed on 26 Jul 2022 is acknowledged.
In view of the teachings of Brown et al. Brown et al. (US 5,573,781, issued 12 Nov 1996, provided by Applicant in IDS mailed 17 Sep 2021) detailed herein, search and examination has expanded to include the species where the chemotherapeutic drug is doxorubicin, daunorubicin, methchlorethamine, and mitoxantrone.

Claims 28, 33-37, and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election of species was made in the reply filed on 26 Jul 2022.

Claim Objections
Claim 31 is objected to because of the following informalities:  claim 31 at line 3 rcites the formulation comprising "NACL". This appears to be a typographical error for "NaCl". Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-27, 29-32, 38-39, 41-42, and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21-23, 38-39, and 41-42 each recite the term "median chain triglyceride". The specification does not define this term. The ordinary meaning of the term "median" is the statistical term of a middle number in a sequence or a midpoint. Example 18 of the specification describes "Vinblastine Base Formulation Comprising a Median Chain Triglyceride and Ethanol" embodiments comprising "medium-chain triglycerides", which is a term is understood as a term of art, however the specification does not clearly define the term "median chain triglyceride" to mean "medium-chain triglycerides". The dependent claims depend from claim 21 and do not clarify the meaning of this term. Claims 21-27, 29-32, 38-39, and 41-42 are rendered indefinite because it is unclear what is meant by a "median chain triglyceride" and therefore it is unclear what the scope of the claim is.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-22 and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (US 5,573,781, issued 12 Nov 1996, provided by Applicant in IDS mailed 17 Sep 2021).
Brown et al. discloses compositions for the treatment of cancer comprising a pharmaceutically acceptable, substantially anhydrous, injectable semi-solid composition which acts as a depot for a cytostatic agent, and can be administered intralesionally. The compositions comprise a water immiscible, fatty acid ester matrix and a cytostatic agent. (abstract) Brown et al. discloses in using the subject compositions, the lipid matrix mass is retained at the injection site and the dispersed drug diffuses from the injected composition into the lesion or tumor of the cellular proliferative disease, (column 7, lines 1-10) implying the language of intralesionally also implies the composition has the structure implied by an intratumor injectable formulation. Brown et al. discloses the first component of the subject carrier compositions is a water immiscible lipid matrix. Although any suitable physiologically acceptable lipid matrix material may be employed, usually the matrix material will be fatty acid ester compositions. (column 2, lines 45-55) Brown et al. discloses suitable fatty acid esters include mono-, di- and tri-glycerides, where the carboxylic acid group will usually have at least 6 carbon atoms. The fatty acid esters may be added as partially pure fractions or complex mixtures such as saturated or partially saturated glycerides, e.g. oils and fats. Specific physiologically acceptable oils of interest include vegetable oils, such as sesame. (column 3, lines 5-30) Brown et al. discloses the carrier composition for the cytostatic agent will have a lipid matrix component and optionally an alkanol component. The lipid component may serve as the major component of the cytostatic composition or may be mixed with a lower alkanol of from 2 to 3 carbon atoms, e.g. ethanol and isopropanol. (column 3, lines 30-35). Brown et al. discloses illustrative cytostatic agents include doxorubicin, daunorubicin, methchlorethamine, and mitoxantrone hydrochloride. (column 3, lines 35-50) Of particular interest are the drugs in their free base form, as distinct from their salt form. (column 5, lines 1-5) Brown et al. discloses the compositions are also substantially anhydrous, whereby substantially anhydrous is meant that the delivery vehicles are not more than about 5 weight %, preferably less than about 1 weight%, and more preferably less than about 0.2 weight % water. (column 6, lines 60-65) Brown et al. discloses the compositions described herein are generally capable of forming uniform, stable dispersions, (column 7, lines 1-5) or a suspension. Brown et al. discloses embodiments such as mechlorethamine compoeistions comprising ethanol and anhydrous delivery vehicle (ADV) 9 which is the triglyceride tristearin and peanut oil. (column 11, table 5 at lines 5-15; column 8, lines 55-60) Brown et al. discloses the embodiment of etoposide where the composition comprises citric acid, benzyl alcohol, polysorbate 80/tween 79, polyethylene glycol 300, anhydrous delivery vehicle (ADV) 9 which is the triglyceride tristearin and peanut oil, and ethanol, (column 12, table 8 at line 10; column 8, lines 55-60) meeting limitations of claims 22. Brown et al. discloses the embodiment of doxorubicin in ADV 12 which is aluminum monostearate and peanut oil or ADV 13 which is sesame oil and stearic acid, (column 14, table 12 at lines 5-25; column 8 at lines 55-65) meeting limitations of claims 21 and 24. Brown et al. discloses the relevant literature in which intratumoral injections of cisplatin in a sesame oil-water emulsion delivery vehicle is described. (column 2, lines 1-5) Brown et al. discloses the total diluent may range from 5 to 95 (v/v)% of the carrier composition, usually 90 (v/v)% of the carrier composition, (column 5, lines 40-50) meeting limitations of claim 25.
Regarding claim 25 reciting the composition in the form of an emulsion, Brown et al. discloses the relevant literature in which intratumoral injections of cisplatin in a sesame oil-water emulsion delivery vehicle is described, implying that one of skill in the art would readily envision the dispersions in the form of an emulsion.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-27, 29-32, 38-39, 41-42, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 5,573,781, issued 12 Nov 1996, provided by Applicant in IDS mailed 17 Sep 2021) in view of Strickley (Strickley , R.G., Pharmaceutical Research, 2004, 21(2), p201-230, cited in PTO-892) and Swarbrick et al. (Encyclopedia of pharmaceutical technology, 2002, 2nd ed., p918, cited in PTO-892).
Brown et al. discloses as above. Brown et al. further teaches additional minor components are often included in the subject compositions for a variety of purposes. These components will for the most part impart properties which enhance cytostatic agent retention at the site of administration, protect the stability of the composition, control the pH, further reduce cytotoxic agent diffusion from the site of administration, etc. (column 6, lines 20-30) Brown et al. further teaches for the most part, the subject compositions are injectible, semi-solid compositions. The subject compositions can be readily injected by means of a syringe into a lesion and can be mixed by means of two syringes and a mixing adaptor into which the syringes can introduce and withdraw material. (column 6, lines 45-60) 
Brown et al. does not specifically disclose the composition comprising oleic acid, acetic acid, and sodium or potassium chloride. (claim 27, 29-32, 38-39, and 42) Brown et al. does not specifically disclose a kit comprising a first vial containing a basic chemotherapeutic drug and a second vial containing a pharmaceutically acceptable excipient for delivery of the drug into a tumor. (claim 41) 
Strickley teaches solubilizing excipients used in commercially available oral and injectable solution formulations. The chemical techniques to solubilize water-insoluble drugs for oral and injection administration include pH adjustment, cosolvents, complexation, microemulsions, self-emulsifying drug delivery systems, micelles, liposomes, and emulsions. (page 201, abstract) Strickley teaches two key aspects of any successful solution formulation are solubility and stability. (page 201, left column) Strickley teaches the solubilizing excipients include ethanol, glycerin (also name glycerol), PEG300, oleic acid, long-chain triglycerides such as sesame oil, medium-chain triglycerides, and surfactants such as polysorbate 80 (Tween 80). (page 209, table II) Strickley teaches additional excipients used in commercially available formulations include sodium chloride. (page 215, table IV; page 203, table I) Strickley teaches the formulation of emulsions is reasonably predictable in the formulation arts (page 202, right column; page 214, left column, paragraph 3) Strickley teaches buffers and pH adjustment as used in injectable formulations. The solution pH is controlled by either the salt form of the drug, strong acids/bases such as hydrochloric acid or sodium hydroxide, or a buffer such as glycine, citrate, acetate, histidine, phosphate, tris(hydroxymethyl)aminomethane (TRIS), or carbonate. (page 214, paragraph spanning left and right columns)
Swarbrick et al. teaches common buffer systems used in parenteral drug products include acetic acid/acetate and citric acid/citrate. (page 918, table 6) 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Brown et al. in view of Strickley and Swarbrick et al. in order to select the formulation to comprise additional excipient components from a list of known formulation excipients. One of ordinary skill in the art would have been motivated to combine Brown et al. in view of Strickley and Swarbrick et al. with a reasonable expectation of success because Brown et al. teaches additional minor components are often included in the subject compositions for a variety of purposes such as to control the pH, or protect the stability of the composition; Strickley teaches solubilizing excipients used in commercially available formulations, teaches two key aspects of any successful solution formulation are solubility and stability, teaches buffers and pH adjustment as used in injectable formulations include citrate and acetate buffers, and suggests the formulation of emulsions is reasonably predictable in the formulation arts; and Swarbrick et al. teaches common buffer systems used in parenteral drug products include acetic acid/acetate and citric acid/citrate. See also MPEP 2144.07 providing "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)" In this case Brown et al. teaches additional minor components are often included in the subject compositions for a variety of purposes including to protect the stability of the composition, and Strickley suggests the excipients taught as solubilizing excipients are suitable for oral and injectable formulations which address two key aspects of successful solution formulation of solubility and stability, suggesting it would prima facie obvious to select known excipients from a list based on their suitability for their intended use. Regarding the amount of water in the formulation, Brown et al. discloses the compositions are also substantially anhydrous, whereby substantially anhydrous is meant that the delivery vehicles are not more than about 5 weight %, preferably less than about 1 weight%, and more preferably less than about 0.2 weight % water. MPEP 2144.05 provides at I. "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" and at II.A. "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)" In this case Brown et al. discloses overlapping ranges in the amount of water in the formulation used for the same intended purpose as an intratumor injectable formulation, therefore a prima facie case of obviousness exists. Further, Strickley teaches the formulation of emulsions is reasonably predictable in the formulation arts, suggesting it would have been routine experimentation to find the optimum or workable concentration of water in the formulation. Regarding claim 41, Brown et al. further teaches the subject compositions can be readily injected by means of a syringe into a lesion and can be mixed by means of two syringes and a mixing adaptor into which the syringes can introduce and withdraw material, and in the working examples cited above teaches the carrier composition separate from the chemotherapeutic drug component, therefore it would have been obvious to one of ordinary skill in the art to formulate the separate components into a first and second vial for mixing similar to the teaching of Brown et al.

Conclusion
No claim is found to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623